In the Supreme Court of Georgia


                                     Decided:    February 16, 2015


      S14Y0700. IN THE MATTER OF JOHN FLOYD WOODHAM.

      PER CURIAM.

      This disciplinary matter arises from bond validation proceedings in which

attorney John Floyd Woodham (State Bar No. 775066) intervened on behalf of

himself and Citizens for Ethics in Government, LLC, filed objections to the

validation of the bonds, and later offered to withdraw the objections if

developers concerned in the bonds paid a substantial amount of money.

Following the filing of a grievance, the Investigative Panel of the State Bar of

Georgia found probable cause to charge Woodham with violations of Georgia

Rules of Professional Conduct 3.1, 3.5 (c), 4.2 (a), and 8.4 (a) (4). Woodham

then filed a petition for voluntary discipline, in which he agreed to a Review

Panel reprimand for violations of only Rules 3.5 (c) and 4.2 (a). Although the

State Bar made no objection to the petition, we rejected it, noting that the

petition did not address the alleged violations of Rules 3.1 and 8.4 (a) (4), the

latter of which concerns “professional conduct involving dishonesty, fraud,
deceit or misrepresentation” and is, therefore, among the most serious violations

with which a lawyer can be charged. See In the Matter of Woodham, 291 Ga.

255 (728 SE2d 659) (2012).

      After we rejected the petition for voluntary discipline, the State Bar filed

a formal complaint, charging Woodham with violations of Rules 3.1, 3.5 (c), 4.2

(a), and 8.4 (a) (4). The State Bar, however, subsequently abandoned the charges

for violations of Rules 3.1 and 3.5 (c). A special master1 heard evidence on the

remaining charges, and in his report and recommendation, the special master

found that Woodham violated Rules 4.2 (a) and 8.4 (a) (4), and he recommended

that Woodham be suspended for three months and receive a public reprimand.

Both Woodham and the State Bar sought further review before the Review

Panel, and in its report and recommendation, the Review Panel found only a

violation of Rule 8.4 (a) (4), but it recommended that Woodham be suspended

for six months and receive a Review Panel reprimand. The matter is now before

this Court on the report and recommendation of the Review Panel. For the

reasons that follow, we agree with the Review Panel that the evidentiary record

shows no violation of Rule 4.2 (a), and we conclude that the record also fails to

      1
          This Court appointed Thomas E. Cauthorn, III as special master in this matter.

                                              2
show clearly and convincingly a violation of Rule 8.4 (a) (4).2 Because those

were the only charges with which the State Bar proceeded before the special

master, we dismiss these disciplinary proceedings.

      1. According to the report and recommendation of the special master, the

circumstances that led to this disciplinary matter are as follows:

            On October 29, 2008, District Attorney Paul Howard filed
      two bond validation proceedings in the Superior Court of Fulton
      County to confirm the issuance of alleged bonds by the Atlanta
      Development Authority. The first proceeding alleged the issuance
      of an amount not to exceed $70,000,000 for a project by 13th Street
      Holdings, LLC. The second alleged the issuance of an amount not
      to exceed $60,000,000 for a project by Mezzo Development, LLC.

            Both 13th Street Holdings, LLC and Mezzo Development,
      LLC (“Developers”) are managed by Tivoli Properties, Inc. Scott
      Leventhal is the CEO of Tivoli Properties. Michelle Barnett and
      Daniel McRae were bond counsel for the Developers in those
      transactions.

             On November 17, 2008, [Woodham] filed complaints in
      intervention in each of the bond cases, objecting to the issuance of
      the proposed bonds. [Woodham] filed on his own behalf and on
      behalf of Citizens for Ethics in Government, LLC. [Woodham] did
      not file any claims against the Developers, but did raise relevant
      questions which related to whether the bonds in question should be
      validated. [Woodham]’s purpose in intervening was to defeat the
      [p]etitions for bond validation based upon his opinion that the

      2
       A disciplinary violation must be proved by clear and convincing evidence. See Ga.
Bar Rule 4-221 (e) (2).

                                           3
proceedings involved bond transactions known as phantom bonds.
[Woodham] opined that the overall result of such a phantom bond
is an illegal and unconstitutional tax abatement in favor of the
Developers.

       Two days after filing the complaints in intervention,
[Woodham] telephoned the offices of Tivoli Properties and asked
to speak to the company’s in-house counsel. When [Woodham] was
told that the company no longer employed in-house counsel, he
asked for the name of the company’s outside litigation counsel.
Later that day, Mr. Leventhal returned [Woodham]’s call and
inquired why [Woodham] had called. [Woodham] advised Mr.
Leventhal that he wanted to speak to someone other than the
Developers’ bond counsel about a possible resolution of the
complaints in intervention. [Woodham] advised Mr. Leventhal
[that] he was not prepared to discuss the matter further without a
lawyer participating on the Developers’ behalf.

       Mr. Leventhal contacted attorney Patricia Roy, the
Developers’ litigation counsel. Ms. Roy called [Woodham], advised
that she represented the [D]evelopers, and suggested that the two of
them have a conference call with her client. [Woodham] and Ms.
Roy exchanged e[-]mails regarding participation in a conference
call. That evening[,] Ms. Roy spoke with [Woodham] to confirm
that she would be on the line with Mr. Leventhal for a conference
call. [Woodham] advised Ms. Roy that he wanted to discuss a
possible resolution of the bond matters. [Woodham] and Ms. Roy
ultimately agreed that all matters they discussed should remain
confidential and that there would be no recording of the
conversation. Ms. Roy and Mr. Leventhal separately discussed the
conditions and agreed to be bound.

       [Woodham] sent Ms. Roy an e-mail to confirm the terms of
the conversation. Ms. Roy responded by e-mail[,] agreeing to all of
the terms and stating she would initiate a conference call. Ms. Roy

                                 4
      placed the call to Mr. Leventhal and [Woodham]. The three parties
      to the call were in three different locations. Mr. Leventhal began
      recording the conversation at some point after it began.

             [Woodham] stated that[,] although he did not have an issue
      with the Developers, he believed the bond transactions to be illegal.
      [Woodham] advised Mr. Leventhal that he would dismiss the
      complaints in intervention if the Developers would pay 1 [percent]
      of the bond issuance to him and Citizens for Ethics in Government.
      Mr. Leventhal advised [Woodham] [that] he would get back to him
      about the offer. He never did.

By this conduct, the special master found, Woodham violated Rules 4.2 (a) and

8.4 (a) (4). As noted earlier, the Review Panel found that the State Bar proved

only a violation of Rule 8.4 (a) (4).

      2. Commonly known as the “no-contact” or “anti-contact” rule, Rule 4.2

(a) provides that “[a] lawyer who is representing a client in a matter shall not

communicate about the subject of the representation with a person the lawyer

knows to be represented by another lawyer in the matter, unless the lawyer has

the consent of the other lawyer or is authorized to do so by law or court order.”

The special master concluded that, “[w]hen [Woodham] contacted the

Developers without the consent of bond counsel in order to discuss settlement

of the complaints in intervention, he violated [Rule] 4.2 (a).” The Review Panel

disagreed, however, reasoning:

                                        5
There is no dispute that [Woodham] communicated with counsel for
Tivoli Properties and the CEO of Tivoli [] on the subject of pending
litigation when he knew that Tivoli (as the management company
for the Developers) was represented by different counsel in the
pending litigation. The question is whether this conduct violates
Rule 4.2 There is no direct authority in Georgia on this specific
issue. Two advisory opinions from other jurisdictions provide
guidance, American Bar Association Formal Opinion 06-443
(2006) and D. C. Ethics Opinion 331 (2005). Both opinions
consider the analogous question of contact by an opposing lawyer
with in-house counsel of an organization regarding a matter when
the organization is represented in the same matter by outside
counsel. ABA Opinion 06-443 provides, “In general, a lawyer may
communicate with in-house counsel of a represented entity about
the subject of the representation without obtaining the prior consent
of the entity’s other counsel.” Likewise, D. C. Ethics Opinion 331
states, “In general, a lawyer may communicate with in-house
counsel of a represented entity about the subject of the
representation without obtaining the prior consent of the entity’s
other counsel.”

       Both opinions conclude that the safeguards inherent in the
anti-contact rule are not necessary when the person being contacted
is a lawyer. The D. C. Opinion makes the following observation,
“We start by noting that the foregoing rationale for the anti-contact
rule does not apply where a lawyer desires to contact an
organization’s in-house counsel. Such a communication would be
lawyer[-]to[-]lawyer, and concerns about protecting the
organization from overreaching and deception by the lawyer
initiating the communication should not apply. Nor is it likely that
in-house counsel would inadvertently make disclosures harmful to
the organization, as a non-lawyer might do.”

      In this instance, [Woodham] participated in conversations
with litigation counsel and the corporate representative of Tivoli

                                 6
     regarding the pending litigation. Tivoli was represented by counsel
     in all substantive conversations regarding the pending litigation. .
     . . [T]he Review Panel finds that [Woodham]’s conduct does not
     fall within the scope and purpose of Rule 4.2. As noted in D. C.
     Ethics Opinion 331, “The problem of one lawyer trying to take
     advantage of the fact that an opponent may have multiple lawyers
     with varying degrees of knowledge or involvement is a different
     issue.”
(Footnotes omitted). Generally speaking, we agree with the analysis of the

Review Panel.

      First, we agree with the Review Panel that contact with in-house counsel

about litigation in which the organization is represented by outside counsel

generally does not violate Rule 4.2 (a). See generally American Bar Association

Formal Opinion 06-443 (2006). Second, we agree with the Review Panel that

the general rule for in-house counsel offers useful guidance in this case. When

Woodham first contacted Tivoli Properties, he was attempting to make contact

with its in-house counsel. When he learned that it had no in-house counsel, he

discontinued his communications. There was nothing wrong with that. Later, it

was Mr. Leventhal who reestablished contact with Woodham, and at that time,

although Woodham disclosed in general terms the reasons for his earlier attempt

to contact in-house counsel, he declined to discuss anything of substance with

Mr. Leventhal without the presence of a lawyer for Tivoli. At that point, Mr.

                                       7
Leventhal asked Ms. Roy, an attorney, to facilitate further communications with

Woodham about a possible resolution of the bond validation cases. When Ms.

Roy agreed to do so, she undertook to represent Tivoli in connection with those

cases, even if only for the limited purpose of discussing a resolution of the cases

with Woodham. Accordingly, when Woodham finally had a substantive

discussion with Ms. Roy and Mr. Leventhal, he was communicating with and

in the presence of a lawyer representing Tivoli in the bond cases,

notwithstanding that she may never have entered an appearance in those cases

and was not, therefore, counsel of record. On the facts of this case, we find no

violation of Rule 4.2 (a).

      3. Rule 8.4 (a) (4) forbids a lawyer to “engage in professional conduct

involving dishonesty, fraud, deceit or misrepresentation.” The special master

found that, “[w]hen [Woodham] asked the Developers to pay him 1 [percent] of

the bond amount to dismiss his complaints in intervention, he violated [Rule]

8.4 (a) (4).” In support of this finding, the special master reasoned:

      The first principle of a bond validation proceeding is protection of
      the public, not pursuit of personal gain. [When Woodham proposed
      a resolution of his complaints in intervention,] [h]e as much as said
      . . . that he, and by extension the public, would suffer the illegality
      of the bond transactions if he was privately paid money. He thereby

                                        8
      subverted the first principles of the bond validation proceeding. His
      conduct was dishonest because he sought to benefit personally,
      even though he states that his intention in filing the interventions
      was to [e]nsure the denial or dismissal of bond transactions he
      believed to be illegal.

In other words, by filing the complaints in intervention, Woodham implicitly

represented that his purpose in doing so was to vindicate the public interest,

rendering his later offer to compromise the public interest for private gain

dishonest. The Review Panel agreed with this analysis. We do not.

      Although the general purpose of the bond validation process may be to

protect the public interest, that purpose is accomplished by permitting “[a]ny

citizen of this state who is a resident of the county, municipality, or political

subdivision desiring to issue the bonds [to] become a party to the proceedings

. . . .” OCGA § 36-82-23 (concerning bond validation generally). See also

OCGA § 36-82-77 (a) (concerning revenue bond validation) (“Any citizen of

this state who is a resident of the governmental body which desires to issue such

bonds may become a party to the proceedings . . . .”). Such a citizen may

intervene and object to the validation of the bonds, and they may do so without

any showing of their particular interest in the bond issue. Accordingly, they may

do so only for the purpose of vindicating the public interest, or they may do so

                                        9
for ulterior and personal reasons.3 Standing to intervene in a bond validation

proceeding does not depend on the reasons for which the intervention is made.

For that reason, the entire premise of the finding of dishonesty in this case —

that Woodham had somehow undertaken to represent the public by filing his

complaints in intervention, only later to betray the public by his offer to settle

for private gain — is misplaced. Yet, that was the entire foundation for the

findings of the special master and the Review Panel that Woodham violated

Rule 8.4 (a) (4).4


       3
         Consider, for instance, an intervention to object to the validation of bonds to fund
a development near a residential neighborhood. If a resident of that neighborhood were
qualified to intervene and did so, it would not matter whether his reason for doing so was to
vindicate the public interest as an advocate of taxpayers generally or instead was to stop a
development that would, in his view, impair his own quality of life in the neighborhood. His
reason for intervening is immaterial to his right to intervene.
       4
         Perhaps intervention should be forbidden to those who seek to do so only for
personal gain, but that is a policy question for the legislature. See FDIC v. Loudermilk, 295
Ga. 579, 594 (3) (761 SE2d 332) (2014). We note, however, that substantial disincentives
already exist for those who would abuse the right of intervention. Among other things, a
court may award attorney fees against one asserting a frivolous claim in civil litigation,
OCGA § 9-15-14 (a), against one bringing an action that “lacked substantial justification”
or “was interposed for delay or harassment,” OCGA § 9-15-14 (b), or against one who
“unnecessarily expanded the proceeding by other improper conduct, including, but not
limited to, abuses of discovery procedures.” Id. Indeed, in the very bond validation
proceedings that led to these disciplinary proceedings, it appears that the validation court
awarded more than $400,000 in attorney fees and expenses to the interested developers and
the Atlanta Development Authority as a sanction against Woodham and Citizens for Ethics
in Government under OCGA § 9-15-14, an award that was affirmed by the Court of Appeals
in Woodham v. Atlanta Development Authority, No. A12A2334 (Nov. 29, 2012) (not

                                             10
       The dissent would find that Woodham acted dishonestly for somewhat

different reasons, namely, that Woodham filed his complaints in intervention in

furtherance of a “dishonest” scheme to misuse the bond validation process to

reap personal financial gain to which he would not have been entitled even if his

objections to validation had prevailed. Such a scheme might well amount to an

abuse of the litigation process and, therefore, a violation of Rules 3.1 or 3.5 (c).5

But again, the State Bar abandoned the charges that Woodham violated those

Rules, and whether Woodham violated Rule 3.1 or 3.5 (c) is not a question

presented to us in this case. Rule 8.4 (a) (4) prohibits “professional conduct

involving dishonestly, fraud, deceit or misrepresentation,” that is, conduct that

reported). By the way, we note the sanctions award only because it illustrates one of the
several disincentives that exist for one who would be tempted to abuse the bond validation
process, not because it would mitigate in any way a violation of the Rules of Professional
Conduct.
       5
        Rule 3.1 (a) forbids a lawyer in the representation of a client to “file a suit, assert a
position, conduct a defense, delay a trial, or take other action on behalf of the client when the
lawyer knows or when it is obvious that such action would serve merely to harass or
maliciously injure another.” Rule 3.1 (b) forbids a lawyer in the representation of a client to
“knowingly advance a claim or defense that is unwarranted under existing law, except that
the lawyer may advance such claim or defense if it can be supported by good faith argument
for an extension, modification or reversal of existing law.” Rule 3.5 (c) forbids a lawyer to
“engage in conduct intended to disrupt a tribunal.” At least to some extent, these Rules forbid
the same sort of conduct for which attorney fees and expenses might be awarded as a
sanction under OCGA § 9-15-14. But because the State Bar abandoned the charges against
Woodham for violating Rules 3.1 and 3.5 (c), we express no opinion about whether the
evidence, in fact, shows a violation of those Rules.

                                               11
is intended or likely to mislead another. Neither the State Bar, the special

master, the Review Panel, nor the dissent points to any false or misleading

conduct by Woodham in connection with his filing of the complaints in

intervention or his attempts to secure a payment from the developers. And

simply calling his conduct “dishonest” — as the dissent does repeatedly — does

not make it so. Woodham may have acted badly, he may have attempted to

misuse a legal process, and he may have attempted to get money to which he had

no legal claim, but there is no evidence that he misled or attempted to mislead

the developers about the filing of the complaints in intervention or the legal

remedies to which the intervenors might be entitled in the bond validation

proceeding. We do not think this conduct can be fairly characterized as

“dishonest,” and the dissent cites no authority for the proposition that it should

be so characterized.

      4. The dissent calls Woodham’s conduct “egregious, improper and

appalling,” and we do not dispute those characterizations. We too are troubled

by the conduct proved in the record. We offer no opinion about whether that

conduct might amount to a violation of Rules 3.1 or 3.5 (c), insofar as the State

Bar has abandoned its charges of such violations. We also express no opinion

                                       12
about whether Woodham violated Rule 8.4 (a) (4) by conduct other than that

alleged by the State Bar as a basis for the Rule 8.4 (a) (4) charge.6 We conclude

only that the State Bar failed by clear and convincing evidence to prove the

alleged violations of Rules 4.2 (a) and 8.4 (a) (4) as charged by the State Bar.

The State Bar having failed to prove the alleged violations on which it elected

to proceed to hearing, these disciplinary proceedings are dismissed.

       Dismissed. All the Justices concur, except Benham and Hunstein, JJ., who

dissent.




       6
          According to the record, a few weeks after Woodham offered to withdraw his
complaints in intervention for one percent of the bond amounts (and after Woodham
discovered that his offer had been brought to the attention of the validation court), Woodham
prepared and sent a letter in which he said that he had intended to ask for only 0.1 percent
of the bond amounts and that he intended to give the money to a homeless shelter. But the
validation court and the special master found this letter was a misrepresentation of
Woodham’s actual intent at the time he extended the offer to the developers, and the special
master found that Woodham gave testimony about the letter in his disciplinary proceedings
that was not credible. The State Bar did not, however, charge Woodham with violating Rule
8.4 (a) (4) by such conduct, nor did the special master or Review Panel identify such conduct
as a basis for the finding that Woodham violated Rule 8.4 (a) (4). We express no opinion,
therefore, about whether such conduct amounts to a violation of the Rule.

                                             13
       S14Y0700. IN THE MATTER OF JOHN FLOYD WOODHAM.
       BENHAM, Justice, dissenting.

       I respectfully disagree with the conclusion of the majority that the record

fails to show clearly and convincingly a violation of Rule 8.4 (a) (4) as charged

in the Bar’s formal complaint against him. Instead, upon review of the record,

I agree with the conclusion of the trial court judge in the underlying case in

which Woodham’s conduct was manifested: Woodham’s conduct was

“egregious, improper and appalling to the [c]ourt and to the practice of law.”1

Accordingly, I dissent and would impose a six-month suspension and Review

Panel reprimand, as recommended by the Report and Recommendation of the

Review Panel.

       Rule 8.4 (a) (4) forbids a lawyer to “engage in professional conduct

involving dishonesty, fraud, deceit or misrepresentation.” In reaching its

conclusion that the case against Woodham fails to show a violation of that rule,

the majority relies upon the language of the bond validation statute which

permits a private citizen of the political subdivision desiring to issue the bonds



       1
         Georgia v. The Atlanta Development Authority, et al., Superior Ct. of Fulton Co., Civil
Action No. 2008CV159232, Order dated June 1, 2011, p. 32. This order has been appealed and
affirmed. Woodham v. Atlanta Development Authority, A12A2334, Georgia Court of Appeals,
November 29, 2012 (unpublished).
to intervene in a bond validation proceeding. According to the majority, the

fact that Woodham offered to dismiss his complaints in intervention in exchange

for private gain does not establish dishonesty because the statute permits him to

intervene for either public or private reasons. But no lawyer may, without

ethical consequences, intervene in a civil action for dishonest reasons. The

majority’s analysis of this issue ignores certain aspects of the record. The

majority opinion looks only to the rationale of the Special Master’s Report and

Recommendation, which it rejects, and ignores the clear and convincing

evidence that nevertheless demonstrates violation of the Rule.2

       First, the combined amount of the two validation proceedings in which

Woodham intervened was $1.3 billion. Thus, when Woodham offered to

dismiss his complaints in intervention in these two proceedings, immediately

upon filing them, in exchange for payment of one percent of the bond issuance,

he was demanding payment of $1.3 million. Woodham admitted that at about

the same time as the conversation at issue in this disciplinary action, he also


       2
          This Court is not bound by the conclusions of law of the Special Master or the Review
Panel. In the Matter of Morse, 265 Ga. 353 (1) (456 SE2d 52) (1995) (“In disciplinary proceedings,
this court owes no deference to the review panel’s conclusions of law. Whether an attorney has
violated a particular standard of conduct is a legal question.”); see also In re Ballew, 287 Ga. 371,
374 (695 SE2d 573) (2010).

                                                 2
contacted by telephone the corporate counsel of another developer with a

pending bond validation proceeding in which he had intervened, and similarly

offered to dismiss his filings in that proceeding if the developer would pay him

one percent of the bond issuance. The Special Master found from the evidence

that Woodham also contacted in-house counsel for yet a third developer

involved at that time in a bond proceeding, but that developer’s counsel declined

to speak with Woodham and directed him back to counsel for the development

authority that was to issue the bonds. This evidence supports the conclusion

that Woodham engaged in a scheme to intentionally and purposefully misuse his

right to intervene in these proceedings in a dishonest and fraudulent manner for

the purpose of gaining a financial windfall. Had Woodham prevailed in these

bond proceedings the result would have been denial of the bond validation

petition, not recovery of substantial sums for himself. His complaints in

intervention sought no monetary damages, other than a prayer for attorneys fees

incurred in the action. He alleged only that the bond transactions were

unconstitutional and violated the statutory scheme.

      Testimony was presented to the Special Master that authenticated the

transcript of the telephone conversation between Woodham, the developer, and

                                        3
the developer’s litigation counsel, in which Woodham repeatedly states that he

is prepared to litigate all the way to the Supreme Court unless the case is settled,

saying: “Now, if you guys want to prevent that from happening, you have a way

out, and I’ve just suggested it.” This statement, in conjunction with the other

evidence in the case, leads me to conclude that Woodham’s demand for $1.3

million and his threat to drive up litigation expenses if this demand was not met,

was not a legitimate attempt at settling his claim. Rather, it was a dishonest

attempt to leverage his constitutional challenge into an extortion of money for

himself.3

       3
           At the hearing before the Special Master, the State Bar introduced into evidence the June
1, 2011, order of the trial court in the bond validation proceeding awarding attorney’s fees and
litigation expenses in favor of the developers in the amount of $435,847.86, and against Woodham
and the organization he represented, jointly and severally. Upon Woodham’s objection, the Special
Master ruled that the trial court’s order was admitted only for demonstrating the procedural history
of the case and not for the truth of the findings and conclusions contained in it. I recite some of the
findings and conclusions contained in the order, however, because I believe they are instructive in
this matter. The findings show that the trial court, after also having the opportunity to hear and
consider witness testimony and other relevant evidence, made a number of findings and reached a
number of conclusions of law that are consistent with the findings of the Special Master with respect
to Woodham’s dishonest motives in filing his complaints in intervention in these actions and then
promptly offering to dismiss them in exchange for personal gain. The trial court found, for example:

•      that Woodham intervened in the bond cases “for the singular purpose of extracting a $1.3
       million payment from parties against whom Intervenors [Woodham and the organization
       named as a co-intervenor] had no legal claims, as a condition for dismissing the [c]omplaints
       in [i]ntervention.”

•      Woodham’s threats to pursue the interventions all the way to the Supreme Court and thus to
       increase the developers’ litigation expenses were made “in order to drive up the [developers’]
       litigation expenses if his conditions were not met.”

                                                  4
       As the majority notes, a trial court may, and did in this case, award

statutory attorneys fees in the bond validation proceedings for the filing of

frivolous claims or conduct that unnecessarily expand the proceedings. But the

fact that sanctions were imposed pursuant to that statutory rule4 does not relieve

a member of the bar from sanctions that may be imposed for violation of Rule

8.4(a) (4).5

       It is not the fact that Woodham betrayed the public interest by his offer to


•      “Woodham, as a lawyer, is an officer of the court and engaged in egregious and improper
       conduct that no lawyer should engage in the practice of law. Woodham used his knowledge
       and deliberately tried to extract a large payment from [d]evelopers by his intervention in this
       matter when he knew he had no claims against these [d]evelopers. His conduct is egregious,
       improper and appalling to the [c]ourt and to the practice of law.”

See June 1, 2001, order of the trial court, cited herein at footnote 1, supra. The trial court’s order
was affirmed by the Court of Appeals. Woodham v. Atlanta Development Authority, supra. at
footnote 1.
       4
          Further, the trial court’s order shows the amount of attorneys fees awarded in the bond
validation proceedings was based not only on the finding that Woodham had intervened in the
proceedings without substantial justification, but also upon the finding that Woodham’s other
conduct in the proceedings caused the opposing parties unnecessary expense–for example, his
contemptuous failure to attend court-ordered hearings and the filing of various motions that were
deemed baseless and interposed solely for purposes of delay. See June 1, 2011 order of the trial
court cited in footnote 1, supra. That conduct is unrelated to the conduct at issue in this disciplinary
action.
       5
          See In re Tucker, 295 Ga. 357 (759 SE2d 854) (2014), and also Nahmias, J., concurring,
at 358-359 (suspension by a federal bankruptcy court as a result of the same conduct involved in the
disciplinary action does not qualify as a mitigating factor in determining the appropriate discipline);
In re Ortman, 289 Ga. 130 (709 SE2d 784) (2011), Nahmias, J., concurring, at 131-132 (prior
criminal punishment for the same conduct involved in the disciplinary action should not qualify as
a mitigating factor on the disciplinary sanction to be imposed).

                                                   5
settle for private gain that makes his conduct a violation of the Rule. Nor did

the State Bar’s complaint alleging violation of Rule 8.4 (a) (4) charge that

Woodham violated the Rule by offering to compromise the public interest in

favor of private gain, as one might assume from the language of Division 4 of

the majority opinion. Instead, the complaint sets forth a detailed description of

Woodham’s conduct in the validation proceedings and charged that this conduct

was a violation of the Rule. The complaint along with the evidence of record

supports a finding by this Court that, with an obvious intent to misuse the

statutory intervention procedure, Woodham dishonestly utilized his complaints

in intervention for the improper purpose of attempting to gain a small fortune

for himself. For purposes of this disciplinary proceeding it matters not that

Woodham had a right to intervene. Woodham attempted to “shake down”

developers involved in proposed bond transactions for payments to which he

would never have been entitled even if he prevailed and obtained orders barring

the bond transactions. In my opinion, an attorney’s scheme, as here, to extract,

in effect, a payoff in exchange for dismissing a series of complaints that seek no

damages whatsoever is unprofessional conduct involving a dishonest,

fraudulent, and deceitful misuse of civil process that violates Rule 8.4 (a) (4).

      I am authorized to say that Justice Hunstein joins in this dissent.
                                        6